Citation Nr: 1009015	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disability, and if so, 
whether service connection for this disability is warranted.

3.  Entitlement to an increased rating for service-connected 
residuals of a left (minor) clavicle fracture with mild 
malunion and traumatic arthritis of the shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  Due to the Veteran's residence, 
his claims file remains under the jurisdiction of the RO in 
Atlanta, Georgia.

The Board has determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability has been received.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO in Atlanta, 
Georgia denied service connection for a right shoulder 
disability.  Following receipt of notification of that 
determination, the Veteran did not initiate a timely appeal 
of the denial, and the decision became final.  

2.  The evidence received since the RO's June 1991 denial of 
service connection for a right shoulder disability does not 
raise a reasonable possibility of substantiating the claim.



3.  In August 1991, the RO denied the Veteran's application 
to reopen a claim of entitlement to service connection for a 
low back disability.  Following receipt of notification of 
that determination, the Veteran did not initiate a timely 
appeal of the denial, and the decision became final.

4.  The evidence received since the RO's August 1991 denial 
of the Veteran's application to reopen a claim of entitlement 
to service connection for a low back disability is new and 
material and raises a reasonable possibility of 
substantiating the claim. 

5.  The Veteran's left (minor) shoulder has at least 103 
degrees flexion and 119 degrees abduction; there is no 
ankylosis or impairment of the humerus.

6.  The Veteran has paresthesias of the left upper extremity 
associated with his service-connected left shoulder 
disability that is "mild."


CONCLUSIONS OF LAW

1.  The RO's June 1991 decision that denied service 
connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).

2.  The evidence received since the RO's June 1991 
determination is not new and material, and the claim of 
service connection for a right shoulder disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

3.  The RO's August 1991 decision that denied the Veteran's 
application to reopen a claim of service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).

4.  The evidence received since the RO's August 1991 
determination is new and material, and the claim of service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

5.  The criteria for a schedular rating in excess of 10 
percent for service-connected orthopedic residuals of a left 
(minor) clavicle fracture with mild malunion and traumatic 
arthritis of the shoulder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 
5010, 5200-5203 (2009).

6.  The criteria for a separate 20 percent rating for the 
associated paresthesias of the left upper extremity are met.  
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.69, 4.71a, 4.124a, Diagnostic Code 8510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

As to the new and material aspect of the Veteran's claim of 
entitlement to service connection for a low back disability, 
the Board is granting that element of the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further considered.

With respect to the right and left shoulder issues on appeal, 
the foregoing notice requirements were satisfied by a June 
2006 letter.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
accorded a current VA examination pertinent to the increased 
rating claim on appeal.  The Board notes that the Veteran has 
not been provided a VA examination pertinent to the right 
shoulder claim on appeal.  However, as will be discussed in 
the following decision, new and material evidence has not 
been received sufficient to reopen this claim, and, as such, 
VA has no duty to provide an examination.  38 C.F.R. 
§ 3.159(c)(4)(c)(iii).  

Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims file.  Neither he nor his representative has 
identified any pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of 
this appeal.  

III.  Analysis

A.  New And Material Evidence - Right Shoulder 

Evidence of record at the time of the June 1991 RO decision 
revealed no in-service complaints or treatment for a right 
shoulder condition.  Although there were post-service 
complaints of right shoulder pain, these records (including 
the reports of VA examinations conducted in May 1964 and May 
1991) did not reflect a diagnosis of a  right shoulder 
condition.  Based on this evidence, the RO determined that 
the Veteran did not have a current chronic right shoulder 
disability incurred in or aggravated by active military 
service.  Consequently, service-connection for a right 
shoulder disability was denied.  The Veteran did not appeal 
this decision to the Board.  Thus, the RO's decision is 
final.  38 U.S.C.A. § 7105; C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.

In a May 2006 claim, the Veteran again raised the issue of a 
right shoulder condition.  Although the Veteran has submitted 
new records, they do not reflect a diagnosis of a current 
chronic right shoulder disability.  The Board notes that 
while the Veteran is competent to describe his right shoulder 
pain, he does not possess the medical expertise required to 
diagnose a right shoulder disability.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the June 1991 decision, the RO determined that 
the evidence failed to demonstrate a current chronic right 
shoulder disability associated with the Veteran's active 
military service.  Additional evidence received since that 
earlier decision remains silent for a diagnosis of a current 
chronic right shoulder disability.  

Because the evidence received after the RO's June 1991 
decision does not demonstrate a currently-shown right 
shoulder disability, such evidence does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.  This additional evidence is, 
therefore, not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Veteran's claim of service connection for a right 
shoulder disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

B.  New And Material Evidence - Low Back 

Evidence of record at the time of the August 1991 RO decision 
included no medical evidence of a link between the Veteran's 
currently-shown low back disability and active military 
service.  Consequently, the RO denied the Veteran's 
application to reopen a claim of service connection for a low 
back disability (characterized as residuals of a lumbosacral 
strain).  The Veteran did not appeal this decision to the 
Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105; C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a statement received by the RO in May 2006, the Veteran 
again raised the issue of service connection for a low back 
condition.  

At the time of the August 1991 RO decision, there was no 
evidence of a link between the Veteran's low back disability 
and service.  Additional evidence received since that earlier 
decision now includes such evidence.  Specifically, an August 
2006 VA treatment report reflects back symptoms dating back 
to 1960, essentially relating the Veteran's current low back 
disability to service. 

This evidence is clearly probative because, for the first 
time, competent evidence appears to reflect a medical 
determination relating the Veteran's low back condition 
specifically to service.  Thus, the Board finds that the 
additional evidence received since the last prior final 
denial of service connection for a low back disability raises 
a reasonable possibility of substantiating the claim of 
service connection.  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




C.  Increased Rating 

Historically, the RO granted service connection for residuals 
of a left clavicle fracture with mild malunion, and assigned 
a noncompensable disability rating, effective from March 
1964.  By a June 1991 rating action, the RO granted an 
increased rating of 10 percent, effective from June 1990.  
The service-connected disability remains evaluated as 10 
percent disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating claims for increased ratings, VA must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 to 5203.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203.  Normal ranges of upper extremity motion are 
defined by VA regulation as follows: forward elevation 
(flexion) from zero to 180 degrees; abduction from zero to 
180 degrees; and internal and external rotation to 90 
degrees.  Lifting the arm to shoulder level is lifting it to 
90 degrees. See 38 C.F.R. § 4.71, Plate I.

The evidence shows that the Veteran is right-hand dominant 
and his disability is in the left shoulder.  Thus, the 
schedular ratings for the minor shoulder are for application.  
38 C.F.R. § 4.69.

The Veteran's left shoulder disability is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Under this Code, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5201, pertaining to limitation of 
motion of the arm, a 20 percent rating is warranted for 
limitation of motion of the minor arm to shoulder level or 
midway between side and shoulder, that is, to 90 degrees or 
less.

At an October 2006 VA examination, the Veteran reported 
weakness, stiffness, giving way/decreased strength, and lack 
of endurance and fatigability of his left arm and shoulder.  
He also reported left arm pain, elicited by physical activity 
and relieved by rest and medication.  He reported that his 
left shoulder symptoms did not cause incapacitation, and that 
his primary functional impairment was lifting.  

Physical examination of the left shoulder revealed tenderness 
and palpable irregularity in the midshaft of the clavicle.  
Range of motion testing of the left shoulder revealed flexion 
and abduction to 175 degrees with pain at the end of both 
ranges of motion.

X-rays demonstrated degenerative changes of the left shoulder 
and deformity in the mid-shaft of the left clavicle with 
overlapping.

Most recently, the Veteran underwent a pertinent VA 
examination in September 2008.  At that time, he reported 
numbness, decreased strength in his hand, chronic left 
shoulder pain, and morning stiffness.  He denied the use of 
assistive devices or flare-ups.  He reported part-time work 
servicing hot tubs, without any interference from his left 
shoulder condition.  He also reported that he was able to 
perform the activities of daily living.

Physical examination revealed a bony deformity of the left 
mid-distal clavicle, with tenderness.  Left upper extremity 
strength was 4+/5, and grip strength of the left hand was 
5/5.  Sensory examination was grossly intact to light touch 
and temperature sense, but did reveal diminished pinprick 
sense in the left upper extremity.  

Initial range of motion testing revealed forward flexion to 
116 degrees with pain at the end.  Repetition revealed 
flexion to 103 degrees with pain, fatigue, and weakness at 
the end.  Additionally, initial abduction was to 119 degrees 
with pain at the end.  Repetition revealed abduction to 120 
degrees with pain and weakness.

X-rays revealed mid-clavicle deformity and mild degenerative 
changes of the acromioclavicular joint.  

The diagnoses were well-healed mid-shaft left clavicle 
fracture with prominent bony hypertrophy deformity and left 
shoulder acromioclavicular arthritis with associated left arm 
paresthesias with evidence of diminished pin prick in C5, C6 
distribution.

Based on the foregoing evidence, the Board finds that a 
rating in excess of 10 percent for the orthopedic 
manifestations of the Veteran's service-connected left 
shoulder disability is not warranted for any time during the 
current appeal.  Specifically, range of motion testing 
throughout the appeal reflects flexion and abduction of the 
left arm well above 90 degrees, even when taking into account 
the documented pain, weakness, and fatigue that accompanied 
these ranges of motion on repetition.  DeLuca, 8 Vet. App. 
202 (1995). 

Additionally, the evidence does not reflect ankylosis or 
impairment of the humerus so as to warrant a higher rating 
under Diagnostic Code 5200 or 5202.  Further, while the Board 
acknowledges evidence reflecting malunion of the clavicle, a 
separate 10 percent rating under Diagnostic Code 5203 on this 
basis would violate the rule against pyramiding (evaluating a 
single manifestation of a disability under multiple 
diagnoses) because the symptom of the Veteran's clavicle 
malunion is limitation of motion, for which he is already 
rated.

The currently-assigned 10 percent disability rating accounts 
for Diagnostic Code 5003's directive that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  Here, the evidence reflects 
noncompensable limitation of motion of the left shoulder.  
Thus, the Veteran's left shoulder impairment warrants a 10 
percent rating for the joint under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

While the Board finds that a rating in excess of 10 percent 
is not warranted for the orthopedic manifestations of the 
Veteran's service-connected left shoulder disability, we have 
determined that a separate 20 percent rating is warranted for 
the associated neurological manifestations of this condition.  
Here, the evidence reflects complaints of left arm numbness 
and weakness, with the September 2008 VA examination 
specifically finding left arm paresthesias associated with 
the Veteran's left shoulder arthritis.  

Under Diagnostic Code 8510 (pertaining to paralysis of the 
upper radicular group), mild incomplete paralysis warrants a 
20 percent rating, moderate incomplete paralysis warrants a 
30 percent rating, and severe incomplete paralysis warrants a 
40 percent rating.  Complete paralysis warrants a 60 percent 
rating.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 8510 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

In the instant case, the evidence reflects neurological 
impairment which is wholly sensory, with no evidence that the 
Veteran has experienced more than mild incomplete paralysis 
in his left arm.  As such, the Board finds that a separate 20 
percent rating, and no higher, under Diagnostic Code 8510 is 
warranted for the neurological manifestations of the 
Veteran's service-connected left shoulder disability.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that a request for 
a TDIU, whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record clearly shows that 
the Veteran is currently employed; thus, there is no cogent 
evidence of unemployability and entitlement to increased 
compensation based on TDIU is not warranted

With respect to extra-schedular consideration, if an 
exceptional case arises where ratings based on the statutory 
rating schedules are found to be inadequate, consideration of 
an "extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made.  38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extra-schedular rating 
under 
§ 3.321(b) is a three-step inquiry, the responsibility for 
which may be shared among the RO, the Board, and the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  Thune v. Peake, 22 Vet. App. 111.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  

Here, the 10 percent rating the Veteran has been assigned for 
the painful limitation of motion of his left shoulder exceeds 
the rating warranted for the level of limitation he has 
demonstrated on all of the occasions that he has been tested.  
Therefore, that rating would account for any additional 
limitation as could reasonably occur during flare-ups or with 
use.  Further, as to his complaints of numbness and weakness, 
these symptoms have been specifically contemplated in the 
separate 20 percent evaluation granted by this decision for 
the neurological manifestations of his left shoulder 
disability.  

Under the foregoing circumstances, an exceptional disability 
picture has not been shown, and referral for extra-schedular 
consideration is not warranted.

ORDER

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a right shoulder 
disability has not been received, the appeal is denied.

The petition to reopen the claim of service connection for a 
low back disability is granted, subject to further 
development of the claim on remand.

A rating in excess of 10 percent for service-connected 
orthopedic residuals of a left (minor) clavicle fracture with 
mild malunion and traumatic arthritis of the shoulder 
disability is denied.

A separate 20 percent rating for the neurological 
manifestations of service-connected residuals of a left 
(minor) clavicle fracture with mild malunion and traumatic 
arthritis is granted.

REMAND

The Veteran asserts that his currently-shown lumbar spine 
disability is attributable to a back injuries he sustained in 
an in-service accident.

Service treatment records, dated in November 1960, show the 
Veteran complained of low back pain following an automobile 
accident that month.  Subsequent records show continued 
complaints of low back and radiating pain, but no clinical 
diagnosis.  Specifically, a May 1961 record reflects that the 
Veteran's low back symptoms might "at best" amount to a 
muscle strain.

Post-service treatment records include a May 1964 VA 
examination finding of mild lumbosacral strain, and a May 
1991 VA examination finding of degenerative changes of the 
lumbar spine.  The examiners did not provide an opinion 
regarding the etiology of these conditions.  In view of the 
documented low back-related complaints in service and the 
currently-shown low back diagnoses, the Board concludes that 
the Veteran should be accorded an opportunity to undergo a VA 
examination.  The purpose of the examination is to determine, 
to the extent possible, the etiology of any diagnosed low 
back disability disorder.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination by an individual with 
the appropriate expertise.  The claims 
file should be made available to the 
examiner in conjunction with the 
examination.  The examiner should opine 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that any current low back 
disability had its onset during 
service.  In rendering the requested 
opinion, the reviewer should 
specifically consider and address the 
documented low back-related complaints 
in 1960 and 1961.  

2.	Following completion of the above, the 
RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


